Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are allowed.

Applicant has amended independent claim 1 in response to the office action mailed 15 APR 22.  The amendment and arguments found on pages 5-9 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

Spiegel (US 4,237,425), Perner (US 6,674,679), Keeth (US 5,872,736) and Singh (US 2020/0204124) all teach circuitry that is relevant to Applicant’s invention but do not teach all of the features in the claims.  The references all teach sense transistors with adjusting circuits but do not teach all of the claim language. 

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a power switch circuit comprising all the features as recited in the claims and in combination with the second switch has a control terminal coupled to a control terminal of the first switch, and a control voltage is provided to the control terminals of the first switch and the second switch to control operations of the first switch and the second switch, a first node between the first switch and the second switch has a first node voltage, and a breakdown voltage of the second switch is higher than a breakdown voltage of the first switch; a sensing switch, coupled to the input terminal and the first switch; and an adjusting circuit, coupled to the first node and the sensing switch, wherein a second node between the adjusting circuit and the sensing switch has a second node voltage, and the adjusting circuit is configured to adjust the second node voltage according to the first node voltage to make the adjusted second node voltage equal to the first node voltage.

Claims 2-10 are allowable as they depend from claim 1, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839